Consent of Independent Registered Public Accounting Firm The Board of Trustees Curian Variable Series Trust: We consent to the use of our report dated February 27, 2014 with respect to the financial statements of Curian Guidance – Tactical Maximum Growth Fund and Curian Guidance – Maximum Growth Fund, each a series of Curian Variable Series Trust as of December 31, 2013, incorporated herein by reference and to the reference to our firm under the heading “FINANCIAL HIGHLIGHTS” in the Combined Information Statement and Prospectus filed on form N-14. /s/ KPMG LLP January 16, 2015 Chicago, Illinois
